Title: To James Madison from Edward C. Nicholls, 12 January 1804 (Abstract)
From: Nicholls, Edward C.
To: Madison, James


12 January 1804, “Rixton near Liverpool.” “Permit me to congratulate yourself ind[i]vidually, and my Country, on the great event lately taken place, the Acquisition of Louisiana! History furnishes no such Occurrence; and the greatest Characters in this Kingdom, speak of it as the Master piece of human policy. I am preparing to sail to that Country, in the Ship Augusta bound to New Orleans. I have in contemplation to settle there, provided I can better my Affairs: and to that end I take the liberty of addressing you.” Asks to be appointed to any position in the new government. “My best Endeavours shall be exerted to fill any such Appointment with fidelity.” Maj. W. G. Forman of the Mississippi Territory, owner of the Augusta and its cargo, has offered his aid and friendship. “I have the pleasure to say, I left Mr Monroe & his family a few days ago very well: He is much pleasd with my Intention of visiting Louisiana and I may count upon his Patronage. Your frie⟨ndl⟩y Assistance will be of infinite Service towards procuring me some Office.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Nicholls”). 3 pp.; postmarked New York, 7 Mar.; damaged by removal of seal; docketed by Jefferson: “for office at N. O.”



   
   Nicholls was a Maryland attorney who had been a clerk in Gallatin’s office (William Kilty to Jefferson, 4 June 1802 [ibid.]). Claiborne named him clerk of the court at New Orleans, and in 1805 he was appointed county judge at Attakapas (Carter, Territorial Papers, Orleans, 9:286, 547, 598).


